— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Zweibel, J.), imposed October 15, 1990, and from an amended sentence of the same court imposed December 10,1990.
Ordered that the appeal from the sentence imposed October 15, 1990, is dismissed as it was superseded by the amended sentence imposed December 10, 1990, and it is further,
Ordered that the amended sentence imposed December 10, 1990, is affirmed. No opinion. Mangano, P. J., Thompson, Lawrence, Miller and O’Brien, JJ., concur.